Citation Nr: 0215065	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  99-09 370	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  The propriety of the initial 30 percent evaluation 
assigned following the grant of service connection for 
residuals of a laparotomy with small bowel adhesion to the 
right ovary and partial loss of the left ovary.  

2.  The propriety of the initial noncompensable evaluation 
assigned following the grant of service connection for 
residuals of a cholecystectomy.  

(The issue of entitlement to service connection for a right 
ovarian cyst will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to 
September 1996.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating action of the 
RO in St. Petersburg, Florida which, inter alia, granted 
service connection and assigned a noncompensable evaluation 
for status-post cholecystectomy without sequela, effective 
September 14, 1996.  The veteran perfected an appeal in a 
timely manner.  The veteran has also perfected an appeal from 
a March 1999 decision by which the St. Petersburg RO denied 
the veteran's claim for service connection for a right 
ovarian cyst and granted service connection and assigned a 
noncompensable evaluation for residuals of a laparotomy, with 
small bowel adhesion to distal end right ovary and partial 
loss left ovary, effective September 14, 1996.  

After the veteran moved, the claims file subsequently was 
transferred to the RO in Chicago, Illinois, which now has 
jurisdiction.  By a March 2001 rating action, that RO 
increased the rating for the service-connected residuals of a 
laparotomy to the current level of 30 percent, effective 
September 14, 1996; hence, the 30 percent evaluation is now 
the initial evaluation assigned.  

As the issues pertaining to evaluation of the veteran's 
service-connected gastrointestinal and gynecological 
disabilities involve initial ratings assigned following 
grants of service connection, the Board has framed the issues 
as shown on the title page.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

The Board's decision on the claims for initial higher 
evaluations is set forth below.  The Board is undertaking 
additional development on the issue of entitlement to service 
connection for a right ovarian cyst, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903)).  After 
giving notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
that issue.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  Since September 14, 1996, the veteran's residuals of a 
laparotomy with small bowel adhesion to the right ovary and 
partial loss of the left ovary have been manifested by 
symptoms not controlled by continuous treatment.  Evidence 
that the disability presents such an exceptional or unusual 
disability picture as to render application of the normal 
schedular rating criteria impractical has not been shown.

3.  Since September 14, 1996, the veteran has had not 
symptomatic residuals of her cholecystectomy.  


CONCLUSIONS OF LAW

1.  As the initial 30 percent rating assigned following a 
grant of service connection for residuals of a laparotomy 
with small bowel adhesion to the right ovary and partial loss 
of the left ovary was proper, the criteria for a higher 
evaluation are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001 and Supp. 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.20, 4.27, 4.116, Diagnostic Code 7615 (2001).  

2.  As the initial noncompensable rating assigned following a 
grant of service connection for residuals of a 
cholecystectomy was proper, the criteria for a higher 
evaluation are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001 and Supp. 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.20, 4.27, 4.114, Diagnostic Code 7318 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claims on appeal has, to the extent possible, been 
accomplished.

Through the September 1997 and March 1999 rating decisions, 
March 1999 and February 2000 statements of the case, 
September 2000 and March 2001 supplemental statements of the 
case, and a January 2001 letter from the RO, the veteran and 
her representative have been notified of the law and 
regulations governing entitlement to the benefits she seeks, 
the evidence which would substantiate her claims, and the 
evidence which has been considered in connection with her 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claims, and provided ample opportunity to submit 
information and evidence.  Moreover, as there is no 
indication that there is any existing, potentially relevant 
evidence to obtain, the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, is not here at issue.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  The 
duty to notify has been met.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate her claim.  The veteran requested a 
hearing before a Member of the Board at the RO and that 
hearing was held in July 2002.  Furthermore, the RO has 
arranged for the veteran to undergo a VA examination in 
connection with the claims and has obtained post-service 
medical records from the sources identified by the veteran.  
The Board notes that neither the veteran nor her 
representative has identified any existing pertinent evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for any additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

II.  Analysis

The veteran contends that the service-connected disabilities 
that are the subject of this appeal are more severe than the 
initial ratings, assigned following the initial grants of 
service connection in the rating actions on appeal, indicate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  VA also has a duty to acknowledge 
all regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned after a grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  


A.  The initial 30 percent evaluation assigned for residuals 
of a laparotomy with small bowel adhesion to the right ovary 
and partial loss of the left ovary

Service medical records include an August 1991 hospital 
summary detailing an exploratory laparotomy undertaken for 
treatment of a left adnexal mass.  A January 1997 diagnostic 
laparoscopy undertaken to evaluate the veteran's complaints 
of pelvic pain yielded a diagnosis of pelvic adhesions, 
including adhesions to the right fallopian tube, ovary and 
uterine fundus.  

In the March 1999 rating decision, the RO noted the August 
1991 surgery and January 1997 laparoscopy findings and 
determined that, in the absence of intercurrent surgery or a 
diagnosis of other pathology that could be responsible, it 
was not possible to dissociate the adhesions noted post-
service from the in-service surgical procedure.  Thus, 
service connection was granted and a noncompensable 
evaluation was assigned for residuals of the laparotomy, to 
include small bowel adhesion to the distal end right ovary 
and partial loss of the left ovary.  

The veteran was afforded a VA gynecological examination in 
September 1999 which included a review of the claims folder, 
review of the pertinent history and physical examination.  
Diagnoses included the examiner's opinion that the veteran's 
left ovary was "completely absent" and her complaints of 
cramping and abdominal pain were due to irritable bowel 
disease and not due to gallbladder removal or laparotomy or 
small bowel adhesion.  

In a September 2000 rating action, the RO determined that 
special monthly compensation based on loss of use of a 
creative organ was warranted, effective from September 14, 
1996.  

In February 2001, the same examiner who performed the 
September 1999 examination examined the veteran.  At the 
current examination, the veteran complained of dyspareunia 
with sexual intercourse, severe pain and occasional 
spontaneous episodes of low abdominal or pelvic pain, lasting 
from 30 minutes to 4 hours.  The diagnoses included past 
pelvic inflammatory disease as well as endometriosis and 
extensive adhesional disease related to multiple surgical 
procedures including cholecystectomy and recurrent abdominal 
pain, secondary to adhesional disease due to multiple 
surgical procedures, also due to endometriosis.  It was the 
examiner's opinion that the veteran's current pelvic pain was 
related to gynecological conditions in service.  

In a March 2001 rating action, the RO reviewed the VA 
examination and increased the rating for the service-
connected residuals of a laparotomy to 30 percent, effective 
from September 14, 1996.  

Disease, injury or adhesions of the uterus, fallopian tube 
and ovary are rated under the general formula for disease, 
injury or adhesions of the female reproductive organs.  Where 
symptoms do not require continuous treatment, a 
noncompensable rating is assigned.  Where symptoms require 
continuous treatment, a 10 percent rating is warranted.  
Where symptoms are not controlled by continuous treatment, a 
30 percent rating is warranted.  38 C.F.R. § 4.116, 
Diagnostic Codes 7613, 7614 and 7615.  The 30 percent rating 
presently assigned in the maximum schedular rating under 
Diagnostic Code 7615.

The veteran's representative has argued that the diagnostic 
code used to rate the veteran's disability be changed in 
order to afford the veteran a higher rating.  While the 
diagnostic code can be changed to conform to the evidence 
(see Gifford v. Brown, 6 Vet. App. 269 (1994)), the Board 
notes that in the instant case, the evidence does not support 
such a change.  The medical evidence shows adhesions to the 
right ovary; the right ovary has not been removed, nor has 
the uterus.  As such, consideration of Diagnostic Codes 7617, 
7618, 7619 and 7620 is not warranted.  The Board also notes 
that RO considered the evidence of removal of the left ovary 
and awarded special monthly compensation based on loss of use 
of a creative organ.  A claimant may not be compensated twice 
for the same symptomatology as that would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.

Thus, after a careful review of the medical evidence of 
record and all potentially applicable diagnostic codes, the 
Board finds that the maximum schedular rating of 30 percent 
under Diagnostic Code 7615, which specifically addresses 
diagnoses of adhesions of the ovary, is appropriate, and a 
higher initial schedular evaluation under no other diagnostic 
code is warranted.  Moreover, as the record does not present 
a basis for assignment of a schedular rating in excess of 30 
percent at any point since the effective date of the grant of 
service connection, staged rating, pursuant to Fenderson, is 
not warranted.

The Board also has considered whether the record presents a 
basis for assignment an increased rating in this case on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  
However, the criteria for invoking the procedures set forth 
in that regulation are not met.  The Board acknowledges the 
veteran's hearing testimony and complaints of pelvic and 
abdominal pain; however, those complaints have been 
considered in assigning the current 30 percent rating.  It 
has not been shown by the competent, credible evidence of 
record that the veteran's service-connected gynecological 
condition, alone, has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or necessitated frequent periods of 
hospitalization, or that the disability otherwise presents 
such an exceptional or unusual disability picture as to 
render application of the normal schedular rating criteria 
impractical.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to refer or 
remand the claim for compliance with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

B.  The propriety of the initial noncompensable evaluation 
assigned following the grant of service connection for 
residuals of a cholecystectomy

Service medical records include reports referable to a 
February 1991 cholecystectomy.  The report of a June 1997 VA 
examination conducted in connection with the veteran's 
initial claim, noted her history of surgery during service.  
Her current complaints included a two-year history of 
diarrhea one to two times each week.  Physical examination of 
the abdomen revealed a right upper quadrant horizontal 
surgical scar.  The liver, spleen and kidneys were not 
palpable.  No masses were noted.  There was slight tenderness 
in the epigastric area and the suprapubic area, without 
rebound, muscle spasm or guarding.  Diagnosis included 
previous cholecystectomy without sequela.  

The RO considered the service medical records and recent VA 
examination at the time of the March 1997 rating action and 
granted service connection and assigned a noncompensable 
rating for the residuals a cholecystectomy.  The veteran 
disagreed with the rating assigned.  

A September 1999 VA gynecological examination noted the 
veteran's history of gall bladder surgery and report of 
diarrhea, approximately 3 to 4 times each week since the 
surgery.  The examiner offered a diagnosis of cholecystectomy 
and offered an opinion that the veteran's cramping and 
abdominal pain were due to irritable bowel disease and not 
due to gall bladder removal.  

The report of a February 2001 VA gynecological examination 
noted the veteran's history of cholecystectomy and her 
complaint of chronic diarrhea since that surgery, with two to 
three loose bowel movements each day.  She also reported two 
to three episodes of heartburn and acid reflux each week.  
Following physical examination, the diagnoses included 
"[c]holecystectomy in past without any clinical residuals."  

The veteran's digestive system disability has been assigned 
an initial noncompensable evaluation under 38 C.F.R. 
§ 4.114., Diagnostic Code 7318, which pertains to removal of 
the gall bladder.  Under the code, nonsymptomatic removal of 
the gall bladder is assigned a noncompensable rating.  Where 
removal of the gall bladder results in a disability 
manifested by mild symptoms, a 10 percent rating is 
warranted.  A 30 percent rating is assigned where removal of 
the gall bladder results in a disability manifested by severe 
symptoms.

The words "mild," and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

The VA examinations conducted in June 1997 and February 2001 
included a review of the veteran's history and noted her 
current complaints, yet yielded diagnoses of previous 
cholecystectomy "without sequela" and "without any 
clinical residuals."  The September 1999 VA examination 
related complaints of cramping and abdominal pain to 
irritable bowel disease and specifically ruled out a 
connection to the gall bladder removal. 

Based on the medical evidence, the Board finds that the 
criteria for a compensable rating for residuals of 
cholecystectomy are not met.  38 C.F.R. § 4.71a, DC 7318 
(2000).  Although the veteran's complaints of 
gastrointestinal symptoms since the cholecystectomy have been 
noted on several VA examinations, the opinions offered in 
those examinations specifically noted no complications or 
sequela from the gall bladder removal and one examiner 
specifically commented that the abdominal complaints were not 
related to the gall bladder removal.  There is no medical 
evidence linking any symptoms to the veteran's 
cholecystectomy.  Absent medical evidence of mild or severe 
symptoms attributable to the residuals of cholecystectomy, 
the Board finds that a noncompensable schedular evaluation is 
appropriate.  Moreover, because entitlement to a compensable 
schedular has not been shown at any point since the effective 
date of the grant of service connection, staged rating is not 
appropriate.  See Fenderson, 12 Vet. App. at 126.

The Board also has considered whether assignment of an 
increased rating on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1) is appropriate; however, the criteria for doing 
so are not met.  The Board acknowledges the veteran's hearing 
testimony and complaints of post-cholecystectomy symptoms; 
however, the evidence of record does not show such an 
exceptional or unusual disability picture as to render 
application of the normal schedular rating criteria 
impractical.  In the absence of evidence of such factors 
noted in 38 C.F.R. § 3.321(b)(1), the Board is not required 
to refer or remand the claim for compliance with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell, 9 Vet. App. at 338-9; Floyd, 9 Vet. App. at 96; 
Shipwash, 8 Vet. App. at 227.

III.  Conclusion

For all the foregoing reasons, the claims for higher initial 
evaluations for residuals of a laparotomy and for residuals 
of a cholecystectomy must be denied.  In reaching this 
decision, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

An initial evaluation in excess of 30 percent for residuals 
of a laparotomy with small bowel adhesion to the right ovary 
and partial loss of the left ovary, is denied.  

An initial compensable evaluation for residuals of a 
cholecystectomy is denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

